Citation Nr: 0505288	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  02-12 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for residuals of excision of neuroma, plantar aspect, left 
foot, other than a callous.

2.  Entitlement to an initial increased disability rating in 
excess of 10 percent for left foot callous associated with 
excision neuroma, plantar aspect left foot.  


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1985 to 
July 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted service connection for 
excision of neuroma, plantar aspect, left foot, and evaluated 
it as 0 percent disabling.  A Notice of Disagreement was 
received in March 2001.  A Statement of the Case was issued 
in May 2002.  A timely appeal was received in July 2002.  The 
Board remanded the veteran's appeal to the Appeals Management 
Center (AMC) in December 2003 for further development, 
including new VA examinations to consider both the orthopedic 
and skin manifestations of the residuals of the excision of 
the neuroma.  In a November 2004 rating decision, the RO 
granted service connection for left foot callous evaluated as 
10 percent disabling.  Simultaneously, a Supplemental 
Statement of the Case was issued denying an increased rating 
for residuals of excision of neuroma, plantar aspect, left 
foot.  The veteran's appeal is now back before the Board for 
final consideration.


FINDINGS OF FACT

1.  The residual scar from the neuroma excision, plantar 
aspect, left foot, is not painful or unstable, does not cause 
limited motion, and it does not cover an area or areas of 144 
square inches (929 square centimeters) or greater.

2.  The veteran's service-connected left foot callous is 
productive of moderately severe impairment.  

CONCLUSIONS OF LAW

1.  The criteria for a compensable rating of residuals of 
excision of neuroma, plantar aspect, left foot (scar) are not 
met.  38 U.S.C.A. § 1155 and 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Codes 7801 
through 7805 (2004).

2.  The criteria for an increased rating of 20 percent for 
left foot callous are met.  38 U.S.C.A. § 1155 and 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.14, 4.40, 4.71a, Diagnostic Codes 5279, 5284 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA), since codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  This law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and provides an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159(b) and 
(c).   

The decision of the United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II), held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  However, where, as here, that notice was not 
provided at the time of the initial AOJ decision, the 
appellant has the right to VCAA content complying notice and 
proper subsequent VA process.  

The Board finds that the veteran has been provided VCAA 
content complying notice and proper subsequent VA process.  
The veteran's claim for service connection was filed in 
August 1999, before the enactment of the VCAA.  In March 
2001, the RO sent the veteran a letter notifying her of VA's 
duties to notify and assist her with her claim.  In December 
2003, the Board remanded the veteran's claim to the Appeals 
Management Center (AMC) for further development.  In April 
2004, the AMC sent notice to the veteran of what information 
VA has already received, the information VA is responsible to 
obtain, what evidence VA will make reasonable efforts to 
obtain, and how the veteran could help VA in processing her 
claim.  The Pelegrini II Court held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121.

The above-mentioned letters advised the veteran what 
information and evidence was needed to substantiate her 
claim.  The letters also advised what information and 
evidence must be submitted by her, namely, any additional 
evidence and argument concerning the claimed condition and 
enough information for the RO to request records from the 
sources identified by the veteran.  In this way, she was 
advised of the need to submit any evidence in her possession 
that pertains to the claim.  She was specifically told that 
it was her responsibility to support the claim with 
appropriate evidence.  Finally the letters advised her what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  The Statement of the Case and 
Supplemental Statement of the Case also notified the veteran 
of the information and evidence needed to substantiate the 
claim. 

VA's Office of General Counsel has determined that if, in 
response to notice of its decision on a claim for which VA 
has already given the required notice under 38 U.S.C.A. § 
5103(a), VA receives a notice of disagreement that raises a 
new issue, 38 U.S.C.A. § 7105(d) requires VA to take proper 
action and issue a statement of the case if the disagreement 
is not resolved, but 38 U.S.C.A. § 5103(a) does not require 
VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  VAOPGCPREC 
8-2003.  The veteran was provided proper VCAA notice in March 
2001 on her service connection claim.  When her notice of 
disagreement raised the new issue of the proper rating to be 
assigned her now service-connected disability, VA was not 
required to provide additional VCAA notice.  Nevertheless, 
the April 2004 letter, Statement of the Case, and 
Supplemental Statement of the Case set out the criteria by 
which the veteran's disability was evaluated, thereby 
advising her of the type of evidence that would be needed to 
show entitlement to the benefits sought.  

In this case, although the VCAA notice letters that were 
provided to the veteran did not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that she was otherwise fully notified of the need to give to 
VA any evidence pertaining to this claim.  When considering 
the notification letters and the other documents described 
above, as a whole, the Board finds that she was aware that it 
was ultimately her responsibility to give VA any evidence 
pertaining to her claim.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of her claim and to respond to VA notices.  She was given 
ample time to respond to each letter.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notices provided to the veteran in March 2001 
and April 2004 were not given prior to the first AOJ 
adjudication of the claims, the content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated and an additional Supplemental 
Statement of the Case was provided to the veteran in November 
2004.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of her claim and 
to respond to VA notices.  She was given ample time to 
respond to each letter and she did so.  For these reasons, to 
decide the appeal would not be prejudicial error to the 
veteran. 

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran's service medical records are in the file.  The 
veteran did not indicate that she received medical treatment 
for her left foot condition since she separated from service.  
VA is only required to make reasonable efforts to obtain 
relevant records that the veteran has adequately identified 
to VA.  38 U.S.C.A. § 5103A(b)(1).   VA, therefore, has made 
every reasonable effort to obtain all records relevant to the 
veteran's claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a) (2004).  Generally, reexaminations are 
required if it is likely that a disability has improved, if 
the evidence indicates that there has been a material change 
in a disability, or if the current rating may be incorrect.  
Id.

The RO provided the veteran appropriate VA examinations in 
October 1999 and February 2004.  The Board notes that the 
February 2004 examination was conducted in accordance with 
the instructions in its December 2003 remand, except that the 
claim file was not made available at the time of the 
examinations.  Subsequently, the RO forward the claim file, 
and an addendum to the February 2004 VA examination reports 
dated in September 2004 was submitted confirming the results 
of the February 2004 VA examinations.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the veteran's service-connected left foot 
condition since she was last examined.  The veteran has not 
reported receiving any recent treatment, and there are no 
records suggesting an increase in disability has occurred as 
compared to the prior VA examination findings.  The Board 
concludes there is sufficient evidence to rate the service-
connected condition fairly.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, she will not be 
prejudiced as a result of the Board proceeding to the merits 
of her claim.  

II.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2004).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

The veteran was granted service connection for residuals of 
excision of neuroma, plantar aspect, left foot, in April 
2000, which was evaluated as noncompensable under Diagnostic 
Code 7805 for a scar.  The veteran disagreed with the 
noncompensable rating, arguing that the RO failed to consider 
the loss of tissue on the bottom of her foot that continues 
to be painful.  The veteran's claim for a higher evaluation 
is, therefore, an original claim that was placed in appellate 
status by her disagreement with the initial rating award.  In 
these circumstances, separate ratings may be assigned for 
separate periods of time based on the facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

The Board notes that the criteria for evaluating skin 
disabilities contained in 38 C.F.R. § 4.118 (which includes 
Diagnostic Code 7805) were revised effective on August 30, 
2002. See 67 Fed. Reg. 49,590-595 (2002).  The RO's rating 
decision granting the veteran's claim for service connection 
for excision for neuroma, plantar aspect, left foot, and 
evaluating the resulting disability as scarring was issued 
prior to the change in the regulations.  In its December 2003 
remand, the Board instructed the RO to reconsider the 
veteran's scarring under the revised criteria.  Diagnostic 
Code 7805, under which the evaluation was assigned, was not 
changed when the criteria were revised.  Likewise, other 
diagnostic codes pertaining to the skin remained 
substantially unchanged after the revision.  The revised 
provisions, however, offer other criteria upon which skin 
disabilities may be evaluated that are not covered by the 
former provisions and are potentially relevant to the 
evaluation on appeal.  The RO reconsidered its evaluation of 
the veteran's scar residuals under the new criteria in its 
November 2004 Supplemental Statement of the Case.

Under Diagnostic Code 7805, a scar is to be rated on 
limitation of function of the affected part.  38 C.F.R. § 
4.118 (2002); 38 C.F.R. § 4.118 (2004).  The February 2004 VA 
examination report reflects that the veteran had no 
limitation of motion related to the scar on her foot from the 
excision of the neuroma.  Therefore, there is no basis to 
assign a compensable rating for the veteran's scar under this 
diagnostic code.

The Board must also consider whether the veteran's scar may 
be evaluated under any other applicable diagnostic code.  
Prior to August 2002, superficial scars that are poorly 
nourished with repeated ulceration warranted a 10 percent 
rating.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2002).  
Currently, a 10 percent disability rating is assigned for 
superficial scars that are unstable.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2004).  An unstable scar is where, for 
any reason, there is frequent loss of covering of skin over 
the scar.  Id. at Note (1).  A superficial scar is one not 
associated with underlying soft tissue damage.  Id. at Note 
(2).  The VA examinations conducted in October 1999 and 
February 2004 both show that the veteran's scar is well 
healed.  She is therefore not entitled to a compensable 
evaluation under Diagnostic Code 7803.

Prior to August 30, 2002, Diagnostic Code 7804 provided that 
a superficial scar that was tender and painful on objective 
demonstration warranted a 10 percent disability rating.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2002).  Under the 
revised regulation, a 10 percent disability rating is 
assigned for superficial scars that are painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2004).  
A superficial scar is one not associated with underlying soft 
tissue damage.  Id. at Note (1).  Here, the objective 
evidence found in the February 2004 VA scars examination 
shows that she had no tenderness or pain to palpitation at 
the scar site.  Therefore, the veteran's scar does not 
warrant a compensable evaluation under Diagnostic Code 7804.

Under the revised rating schedule, Diagnostic Codes 7801 and 
7802 apply to scars that are not on the head, face or neck, 
and, therefore, may be applicable to the veteran's scar.  
Diagnostic Code 7801 provides that scars on other than the 
head, face, or neck, that are deep or that cause limited 
motion warrant a 10 percent rating if the area or areas 
covered exceed 6 square inches (39 square centimeters).  
38 C.F.R. § 4.118, Diagnostic Code 7801 (2004).  The 
veteran's scar is measured to be only 2 cm long, and was 
noted on examination to be well-healed, not visible until 
pointed out by the veteran, and not tender to the touch.  
Additionally, as indicated above, the objective findings show 
that the scar does not cause limited motion of the veteran's 
foot.  There is, therefore, no basis for a compensable 
evaluation of the veteran's scar under Diagnostic Code 7801.  

The veteran is also not entitled to a compensable evaluation 
under Diagnostic Code 7802, as the veteran's scar is 
significantly smaller than the minimum 929 square cm required 
for a compensable rating for superficial scars with no 
limitation of motion. See 38 C.F.R. § 4.118, Diagnostic Code 
7802 (2004).  As such, the veteran's scar on her left foot 
does not meet the criteria for a compensable rating under any 
other alternative diagnostic code.  38 C.F.R. § 4.7 (2004).

In its December 2003 remand, the Board instructed the RO to 
evaluate whether the veteran is entitled to a separate rating 
for any orthopedic residuals of the neuroma excision on her 
left foot.  Thereafter, the veteran underwent VA scar and 
feet examinations in February 2004.  The VA examiner 
diagnosed the veteran to have a severe callous on the left 
second distal metatarsal sole, status post removal of neuroma 
and supportive tissue.  (The Board notes that there is a 
discrepancy in the VA examination report where the diagnosis 
just stated references the right second distal metatarsal 
sole status post removal of neuroma and supportive tissue.  
This callous is initially shown to be on the left foot, not 
the right; therefore, such reference is taken as a 
typographical error, and all mention of a callous on the 
right foot status post removal of neuroma is hereby taken to 
mean the left foot and is subsequently referred to as such 
despite what the actual examination report states.)  In 
November 2004, the RO granted the veteran service connection 
for a left foot callous evaluated as 10 percent.  

The evaluation of the same disability, or the same 
manifestation of a disability, under different diagnostic 
codes (known as pyramiding) is to be avoided when evaluating 
a veteran's service-connected disabilities.  38 C.F.R. § 
4.14.  However, it is possible for a veteran to have separate 
and distinct manifestations from the same injury that would 
permit rating under several diagnostic codes.  The critical 
element in permitting the assignment of several evaluations 
under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994). 

The veteran's left foot callous is not a listed condition 
under VA's rating schedule.  When an unlisted condition is 
encountered, it is permissible to rate the condition under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  The 
RO evaluated the left foot callous as 10 percent disabling 
under Diagnostic Code 5279, considering it to be a closely 
related to metatarsalgia.  Diagnostic Code 5279 evaluates 
metatarsalgia, anterior (Morton's disease), unilateral or 
bilateral, as 10 percent disabling.  There is no higher 
evaluation provided under this diagnostic code.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5279.

The Assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  

The Board must also consider whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§§ 4.40; see DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Functional loss contemplates the inability of the body to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance, and 
must be manifested by adequate evidence of disabling 
pathology, especially when it is due to pain.  38 C.F.R. § 
4.40.  A part that becomes painful on use must be regarded as 
seriously disabled.  Id.; see also DeLuca.  

Although the Board recognizes consideration of the veteran's 
impairment under Diagnostic Code 5279 is appropriate, it is 
also appropriate to consider Diagnostic Code 5284 for 
"other" foot injuries.  

Diagnostic Code 5284 provides that a 10 percent evaluation is 
warranted if the disability is moderate; 20 percent is 
warranted for a moderately severe disability; and 30 percent 
is warranted for a severe disability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  With actual loss of use of the foot, a 
rating of 40 percent is warranted.  Id. at Note.  The terms 
"mild," "moderate" and "severe" are not defined in the 
rating schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence and determine the 
appropriate rating that would compensate the veteran for 
impairment in earning capacity, functional impairment, etc.  

At the VA examination in October 1999, the veteran reported 
that she has had pain in the plantar aspect of her left foot 
for a number of years, and she wears orthotics in her shoes 
to relieve some of the pain.  She reported having a callous 
on the bottom of her foot.  She stated that she uses 
orthotics and wears wide comfortable shoes for most of her 
daily activities.  She was able to walk unlimited, however, 
when she stands for more than half an hour, she needs to sit 
down to relieve some of the pressure off of her foot.  She 
reported being unable to do all of her exercises that she 
wants to.  She did not report any numbness or tingling in her 
foot.  Examination of the left foot revealed that she had a 
callous underneath the second metatarsal head.  The callous 
was tender and the head of the second metatarsal appeared to 
be exquisitely tender to palpitation.  An x-ray of the left 
foot revealed that there was some flexion of the second 
metatarsal head, but otherwise was within normal limits.  The 
examiner's impression was that she has a callous (examiner 
actually stated "corn" but no objective finding was made in 
the report that she had any corn) on the plantar aspect of 
her second metatarsal head which is consistent with second 
metatarsal head plantar fascia, very symptomatic at times.  
This limits how long the veteran can stand up in one place, 
otherwise she is able to walk and do all of her activities of 
daily living.  

In February 2004, the veteran underwent an orthopedic 
examination of her feet.  She reported that, although she has 
not missed work, she cannot put pressure on the left toes or 
left foot except to walk on flat or carpeted surfaces.  She 
cannot stand or walk for more than 10 minutes without 
experiencing debilitating pain in the ball of her left foot.  
She reported that she is a kindergarten teacher and, thus, 
must continuously adapt her standing or walking to keep up 
with her work.  She stated that when she comes home from 
work, she elevates her foot for about an hour then she is 
able to spend time with her family.  She reported that the 
pain gets worse in cold weather, or when she is walking on 
uneven surfaces or going up or down slope.  On her worst 
days, she modifies her activities at work and home so that 
her students come to her and her family wait on themselves 
and assist her by bringing her food and drink, allowing her 
to keep her foot elevated.  She wears orthotic support and 
wide toed shoes (the extra width is needed to provide room 
for the orthotics).  Extra padding/callous mole foam is need 
for the second metatarsal callous.  Shoes must have well 
built arches and thick soft rubber soles, which must be 
replaced often due to the softness needed in the sole for 
impact cushioning of the foot.  However, she does not use any 
canes, braces or other walking aids.  The examiner noted that 
there is functional loss of the ability to stand placing 
pressure on the ball of her left foot.  She is 
accommodatingly walking on her heels bilaterally with little 
pressure on the balls of her feet, and thus there was 
excessive bilateral heel wear on the heels of both shoes in 
the posterior lateral points.  Her gait, however, was smooth 
and even.  Physical examination of the veteran's left foot 
revealed a callous on the ball of the foot at the distal sole 
of the second metatarsal.  The callous is 1.5 cm long and 
0.7-1.8 cm wide.  No joints were painful on motion.  There 
was no limitation of range of motion of the foot.  When the 
examiner pressed on the calloused area, the veteran grabbed 
the arms of the chair and withdrew to the wall.  Her face 
showed obvious signs of intense pain.  The skin at the site 
of the callous was thick and mobile, and it dimpled 
peripheral to the callous when it was palpitated.  There was 
concavity of the tissue lateral to the callous and proximal 
to the heel.  The veteran was unable to toe step or stand on 
her toes due to excessive pain in the ball of her left foot.  
X-rays done showed no fractures or dislocations, but did show 
minimal calcaneal spurs.  The left foot callous is noted to 
be a result of removal of a neuroma and supportive muscle and 
fat pad of tissue under the second distal metatarsal.  The 
examiner diagnosed the veteran to have a severe callous on 
the left second distal metatarsal sole, status post removal 
of neuroma and supportive tissue.  The examiner opined that 
it is most likely that the callous of her left foot is due to 
her corrective treatment for the neuroma acquired in service.

After considering the above evidence, the requirements of 
DeLuca and 38 C.F.R. § 4.40, and resolving all reasonable 
doubt in favor of the veteran, the Board finds that the 
veteran's disability picture more nearly approximates a 
moderately severe disability that is rated as 20 percent 
disabling under Diagnostic Code 5284.  The veteran has 
intense pain caused by the lack of supportive tissue in the 
ball of her left foot.  The lack of this tissue has permitted 
the tip of the second distal metatarsal to poke the skin when 
the foot strikes the ground, causing the formation of the 
deep thick mobile callous.  (See the February 2004 VA scar 
examination.)  She must wear orthotic supports and soft-soled 
shoes.  Even then she still requires extra padding to protect 
her left foot.  She is unable to stand or walk for more than 
10 minutes and has to modify her daily activities because of 
pain, sometimes to the point of having to stay off her foot.  
She is not able to walk on the ball of her foot because of 
the intense pain that pressure on the callous causes, and she 
therefore walks on her heels resulting in excessive wear on 
the posterior lateral heels of her shoes.  These 
manifestations of the residuals of the excision of the 
neuroma on the plantar aspect of the veteran's left foot, in 
the Board's view, more nearly approximate a moderately severe 
disability picture.  

The veteran is not entitled to an evaluation of 30 percent 
because the objective evidence does not show that she has a 
severe disability that greatly affects her ability to 
function at her work and in doing her activities of daily 
living.  She reported that she has not missed any work and 
only occasionally has to let her family take care of 
themselves and her because of her left foot disability.  

Finally, consideration also must be given to assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(2004).  The question of an extraschedular rating is a 
component of the veteran's claim for an increased rating.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).  Under 
38 C.F.R. § 3.321 (2004), an extraschedular evaluation may be 
assigned in exceptional cases where the schedular evaluations 
are found to be inadequate.  The governing norm in such cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The Board is also not 
precluded from concluding, on its own, that referral for 
extraschedular consideration is not warranted.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996) (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or reach such 
a conclusion on its own) (emphasis added).  

The Board notes, however, that the evidence of record does 
not suggest the existence of such an unusual disability 
picture so as to render application of the regular provisions 
impractical.  It does not appear that the veteran has an 
"exceptional or unusual" disability; she merely disagrees 
with the evaluation of her disability under the rating 
schedule.  The Board observes that it has not been contended 
or otherwise indicated that the veteran's left foot 
disability has resulted in any hospitalization or other 
extensive treatment regimen.  In addition, there is no 
contention or evidence of record showing that it interferes 
with any employment to a degree that would render the 
application of the regular schedular standards impractical.  
In fact, the VA examiner noted in his report that the veteran 
does work and can do her activities of daily living.  She 
does not have any symptoms from this service-connected 
disorder that are unusual or are different from those 
contemplated by the schedular criteria.  Loss of industrial 
capacity is the principal factor in assigning schedular 
disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1 (2004).  
Indeed, 38 C.F.R. § 4.1 (2004) specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  The veteran is, therefore, not 
entitled to extraschedular consideration.


ORDER

Entitlement to an initial compensable rating for residuals of 
excision of neuroma, plantar aspect, left foot, other than a 
callous is denied.

Entitlement to an initial increased rating of 20 percent for 
left foot callous associated with excision neuroma, plantar 
aspect left foot is granted, subject to controlling 
regulations governing the payment of monetary benefits.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


